Citation Nr: 1532833	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an 
April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the electronic claims file.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, the Veteran, through his representative, waived his right to have the agency of original jurisdiction consider the newly submitted evidence.  38 C.F.R. § 20.1304(c).  The Board may consider the merits.  But, as explained below, the matter must be remanded for other reasons.

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  At the time of the initial RO decision, the issue of entitlement to TDIU had not been raised, so the RO quite properly did not adjudicate a TDIU claim.  However, information currently of record indicates that the Veteran has been unemployed for a significant portion of the period on appeal, so the matter is raised by the record.  Moreover, the Veteran filed a formal claim of entitlement to TDIU in December 2014.  Therefore, the issues above have been expanded to include that claim, but the Board will not decide that issue now as it is inextricably intertwined with the increased rating claim being remanded below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss has been raised by the record in a May 2012 Supplemental Claim (VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent (and only) VA examination with respect to his service-connected PTSD was in March 2010.  The Veteran alleges that his symptoms have worsened since that examination.  See February 2015 Board Hearing Transcript at p. 8 ("[VA physicians] told me that it, it seem like it was, it was getting worse.").  This assertion is supported by an October 2014 Private Opinion (Disability Benefits Questionnaire) which indicates severe symptoms in contrast to the mild to moderate symptoms reflected in other treatment records in evidence.  Given the medical evidence of worsening since the last VA examination over five (5) years ago, the Board will remand this matter to obtain an updated VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

In addition, the Veteran testified that he had continued to receive VA treatment; however, the most recent VA treatment records associated with the claims file (paper and/or electronic) are from 2012.  VA has an obligation to obtain and consider available, pertinent evidence in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  For this reason, also, remand is warranted.

The record also reflects that the Veteran has been receiving mental health treatment from a private physician (Dr. C. B. who filled out the October 2014 DBQ) since June 2011.  The record does not contain those treatment records which should be obtained, if possible, so a full and complete record is available to the VA examiner and the finders of fact to determine the severity of the Veteran's symptoms over the course of the period on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent clinical records from the VA Medical Centers at Ann Arbor, Detroit, and Battle Creek, Michigan including for the period from, at least, August 2012 to the present.

2.  Contact the Veteran and request that he identify any and all medical providers who have provided medical treatment since 2010.  The Veteran should be asked to provide new or updated authorizations for VA to obtain his complete medical records from those providers identified, including at least Dr. Belanger and the Dearborn, Michigan Veterans Center.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

3.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a psychiatric examination to assess the severity of his PTSD.

The examiner is also asked to offer an opinion, if possible, regarding whether the Veteran's service-connected disabilities (PTSD and tinnitus) preclude substantially gainful employment.  

3.  Thereafter, readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

